NO. 07-04-0295-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     MAY 27, 2004

                         ______________________________


                           EX PARTE ALBERTO PACHECO

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Alberto Pacheco has filed a Petition for Habeas Corpus with the clerk of

this court, although the caption of the petition references the Court of Criminal Appeals.

In the petition, appellant seeks relief from his allegedly illegal restraint in the Texas

Department of Criminal Justice-Institutional Division, pursuant to his conviction and

sentence in cause number 42881-B in the 181st District Court of Potter County.


      Under article 11.07 of the Code of Criminal Procedure, the Court of Criminal Appeals

has exclusive authority to release from confinement persons who have been finally

convicted of noncapital felonies. See TEX . CRIM . PROC . CODE ANN . art.11.07 (West

Supp.2004) (post-conviction habeas corpus procedure in noncapital cases); Hoang v.

State, 872 S.W.2d 694, 697 (Tex.Crim.App.1993).
      We dismiss for want of jurisdiction. See Watson v. State, 96 S.W.3d 497, 500

(Tex.App--Amarillo 2002, pet. ref'd).




                                              Phil Johnson
                                              Chief Justice




                                        -2-